             Case 3:15-cr-00113-MEM Document 51 Filed 10/14/20 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                     :
                                                     3:15-CR-113
                                             :
                  v.
                                             :     (JUDGE MANNION)

MARK ACCARDI,                                :

                       Defendant             :
                                           ORDER
           For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT:

        1. Accardi’s Motion for Compassionate Release because of
             his medical conditions and the COVID-19 pandemic, (Doc.
             41), under §3582(c)(1)(A)(i), is DENIED ON ITS MERITS.
        2. Insofar as Accardi is challenging any decision by the BOP
             that he is not eligible for home confinement designation
             under the CARES Act, his motion is DISMISSED since the
             authority to make this determination lies with the BOP
             Director and not the court.
        3. Accardi’s emergency request for a hearing regarding his
             instant motion is DENIED.


                                             s/ Malachy E. Mannion
                                             MALACHY E. MANNION
                                             United States District Judge
Dated: October 14, 2020
15-113-01-ORDER




                                             1
